NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5694-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

QUAWI TWIGGS,

     Defendant-Appellant.
__________________________

                   Submitted January 21, 2020 – Decided April 9, 2020

                   Before Judges Sumners and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 11-04-1059.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique D. Moyse, Designated Counsel, on
                   the brief).

                   Jill S. Mayer, Acting Camden County Prosecutor,
                   attorney for respondent (Kevin Jay Hein, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      This post-conviction relief (PCR) matter arises from defendant Quawi

Twiggs' negotiated plea agreement resulting in his guilty plea on May 21, 2012,

to an amended count of first-degree aggravated manslaughter in consideration

for the State recommending a prison term between ten and twenty years. Almost

two years earlier, defendant and his father were involved in a dispute that

tragically ended when defendant shot and killed his father in front of other

family members.

      The State agreed to dismiss the charges of first-degree murder, third-

degree hindering apprehension, and two related second-degree weapons

offenses. Had defendant gone to trial and been found guilty of first-degree

murder he could have been sentenced to a prison term of thirty years to life. See

N.J.S.A. 2C:11-3(b)(1).

      At defendant's July 20, 2012 sentencing, following the parties' argument

and consideration of the aggravating and mitigating factors, the trial judge

rejected trial counsel's request that defendant receive a ten-year prison term and

imposed the twenty-year prison term subject to the No Early Release Act,

N.J.S.A. 2C:43-7.2, sought by the State.

      On direct appeal, defendant only appealed his sentence. On October 28,

2015, we heard defendant's challenge on our Excessive Sentence Oral Argument


                                                                          A-5694-17T1
                                        2
calendar pursuant to Rule 2:9-11 and rejected his claim the sentence was

excessive because it should have been a mid-range sentence of twenty years.

      On July 13, 2017, defendant filed a timely petition for PCR alleging trial

counsel was ineffective because counsel told him he would receive a ten-year

prison term or a sentence at the low end of the plea agreement's range because

he had a viable claim of self-defense. He contends he would not have pled guilty

had counsel informed him he would receive a twenty-year sentence. He also

claimed counsel and the trial court failed to mention the defense of self-defense.

In support of his petition, defendant submitted his own certification together

with certifications by his mother and sister to support his position that he shot

his father in self-defense. They all asserted defendant was confronted and

threatened by his father, who pulled up his shirt to reveal his waistband. Only

the sister's certification stated there was a gun in the father's waistband.

      After considering the parties' briefs and arguments, PCR Judge Kathleen

M. Delaney denied relief without an evidentiary hearing because defendant

failed to establish a prima facie claim of ineffective assistance of counsel under

the two-prong test of Strickland v. Washington, 466 U.S. 668, 687 (1984), that

defense counsel's performance was deficient and that, but for the deficient

performance, the result would have been different. In her oral decision, the


                                                                               A-5694-17T1
                                         3
judge determined the plea record established "all parties were aware of the

judge's discretion and that the [ten]-year . . . sentence was the low end of the

[plea] agreement and was solely a possibility." Specifically, the judge cited

defendant's plea form and his thorough plea colloquy evidencing his plea was

knowing and voluntary.

      As for the self-defense issue, Judge Delaney noted the plea form and plea

colloquy reflected defendant knowingly waived his right to trial and the ability

to confront witnesses against him, and to testify and present his own witnesses

to support his self-defense claim.

      On appeal, defendant raises the following contention:

            POINT ONE

            MR. TWIGGS IS ENTITLED TO AN EVIDENTIARY
            HEARING ON HIS CLAIM THAT HIS ATTORNEY
            RENDERED INEFFECTIVE ASSISTANCE OF
            COUNSEL BY ASSURING HIM THAT HE WOULD
            NOT RECEIVE A MAXIMUM TERM OF
            IMPRISONMENT, BUT WOULD RECEIVE A TERM
            OF IMPRISONMENT ON THE LOWER END OF
            THE SENTENCING RANGE, IN EXCHANGE FOR
            HIS GUILTY PLEA.

      Having considered defendant's arguments in light of the record and

applicable legal standards, they lack sufficient merit to warrant extensive

discussion in a written opinion, R. 2:11-3(e)(2), and we affirm substantially for


                                                                         A-5694-17T1
                                       4
the reasons set forth by Judge Delaney in her cogent oral decision. We only add

that the plea record fully supports the judge's determination that defendant was

fully aware of the sentencing range and even though the twenty-year sentence

imposed was at the high end of the range set forth in the plea agreement, it was

within the range. Defendant's bald assertion that counsel told him he would

receive a ten-year sentence fails to present any competent evidence of

ineffectiveness of counsel. See State v. Cummings, 321 N.J. Super. 154, 170

(App. Div. 1999). Because defendant failed to establish a prima facie claim of

ineffectiveness, an evidentiary hearing was not warranted. State v. Preciose,

129 N.J. 451, 462 (1992).

      Affirmed.




                                                                        A-5694-17T1
                                       5